Exhibit 10.4

ATHENEX, INC.

AMENDED AND RESTATED
2017 OMNIBUS INCENTIVE PLAN

1.Purposes of the Plan.  The purposes of this Plan are to attract and retain the
best available personnel, to provide additional incentives to Employees,
Directors and Consultants and to promote the success of the Company’s business.

2.Definitions.  The following definitions shall apply as used herein and in the
individual Award Agreements except as defined otherwise in an individual Award
Agreement.  In the event a term is separately defined in an individual Award
Agreement, such definition shall supersede the definition contained in this
Section 2.

(a)“Administrator” means the Board or any of the Committees appointed to
administer the Plan.

(b)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

(c)“Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Awards granted to residents therein.

(d)“Assumed” means that pursuant to a Corporate Transaction either (i) the Award
is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.

(e)“Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit, Cash-Based Award or other right or
benefit under the Plan.

(f)“Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

(g)“Board” means the Board of Directors of the Company.

(h)“Cash-Based Award” means an award denominated in cash that may be settled in
cash and/or Shares, which may be subject to restrictions, as established by the
Administrator.

 

--------------------------------------------------------------------------------

 

(i)“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, “Cause” as such term (or word of
like import) is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition,  the
Grantee’s:  (i) performance of any act or failure to perform any act in bad
faith and to the detriment of the Company or a Related Entity; (ii) dishonesty,
intentional misconduct or material breach of any agreement with the Company or a
Related Entity; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person, in each case as determined
by the Administrator; provided, however, that with regard to any agreement that
defines “Cause” as occurring upon the consummation of,  or in connection with, a
Corporate Transaction or a Change in Control, such definition of “Cause” shall
not apply until a Corporate Transaction or a Change in Control is actually
consummated.

(j)“Change in Control” means a change in ownership or control of the Company
effected through either of the following types of transactions:

(i)the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or

(ii)a change in the composition of the Board over a period of twelve (12) months
or less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.

(k)“Code” means the Internal Revenue Code of 1986, as amended.

(l)“Committee” means any committee composed of members of the Board appointed by
the Board to administer the Plan.

(m)“Common Stock” means the common stock of the Company.

(n)“Company” means Athenex, Inc., a Delaware corporation, or any successor
entity that adopts the Plan in connection with a Corporate Transaction.

(o)“Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

2

 

 

--------------------------------------------------------------------------------

 

(p)“Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

(q)“Continuous Service” means that the provision of services to the Company or a
Related Entity by an Employee, Director or Consultant in any capacity has not
been interrupted or terminated.  In jurisdictions requiring notice in advance of
an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws.  A Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity to which the Grantee provides services
ceasing to be a Related Entity.  Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers of
an Employee, Director or Consultant among the Company, any Related Entity, or
any successor, in any capacity, or (iii) any change in status of an Employee,
Director or Consultant as long as the individual remains in the service of the
Company or a Related Entity in any capacity (except as otherwise provided in the
Award Agreement).  Notwithstanding the foregoing, except as otherwise determined
by the Administrator, in the event of any spin-off of a Related Entity, service
as an Employee, Director or Consultant for such Related Entity following such
spin-off shall be deemed to be Continuous Service for purposes of the Plan and
any Award under the Plan.  An approved leave of absence shall include sick
leave, military leave, or any other authorized personal leave.  For purposes of
each Incentive Stock Option granted under the Plan, if such leave exceeds three
(3) months, and reemployment upon expiration of such leave is not guaranteed by
statute or contract, then the Incentive Stock Option shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the expiration of such three (3) month period.

(r)“Corporate Transaction” means any of the following transactions, provided,
however, that the Administrator shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:

(i)a merger or consolidation in which the Company is not the surviving entity
and securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger or consolidation, except for a transaction the principal purpose of
which is to change the state in which the Company is incorporated;

(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iii)the complete liquidation or dissolution of the Company;

3

 

 

--------------------------------------------------------------------------------

 

(iv)any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, and (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or

(v)acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

(s)“Director” means a member of the Board or the board of directors of any
Related Entity.

(t)“Disability” means a “Disability” as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy.  If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days.  A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.

(u)“Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock, provided
that no such right may be granted with respect to Options or SARs.  Dividend
Equivalent Rights granted in connection with a Restricted Stock Unit shall be
subject to the vesting of the underlying Restricted Stock Unit.

(v)“Employee” means any person, including an Officer, who is in the employ of
the Company or any Related Entity, subject to the control and direction of the
Company or any Related Entity as to both the work to be performed and the manner
and method of performance.  The payment of a director’s fee by the Company or a
Related Entity shall not be sufficient to constitute “employment” by the
Company.

(w)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

4

 

 

--------------------------------------------------------------------------------

 

(x)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation, The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii)If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(iii)In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

(y)“Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.

(z)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(aa)“Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.  

(bb)“Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(cc)“Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.

(dd)“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

5

 

 

--------------------------------------------------------------------------------

 

(ee)“Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to, or the amount or entitlement to, an Award.

(ff)“Plan” means this Amended and Restated 2017 Omnibus Incentive Plan, as
amended from time to time.

(gg)“Related Entity” means any Parent or Subsidiary of the Company.

(hh)“Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive award or program of
the Company, the successor entity (if applicable) or the Parent of either of
them which preserves the compensation element of such Award existing at the time
of the Corporate Transaction and provides for subsequent payout in accordance
with the same (or, for the Grantee, a more favorable) vesting schedule
applicable to such Award.  The determination of Award comparability shall be
made by the Administrator and its determination shall be final, binding and
conclusive.

(ii)“Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions and forfeiture provisions, if any, and
other terms and conditions as established by the Administrator.  Dividends
payable in connection with a Restricted Stock Award shall only be payable upon
the vesting of the underlying Share of Restricted Stock.

(jj)“Restricted Stock Units” means an Award which may be earned based on
criteria, if any, established by the Administrator, including being earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator, and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.

(kk)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

(ll)“SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Administrator, measured by appreciation
in the value of Common Stock.

(mm)“Share” means a share of the Common Stock.

(nn)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424 (f) of the Code.

3.Stock and Cash Subject to the Plan.

(a)Subject to the provisions of Section 10 below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards shall be 7,700,000 Shares.
Notwithstanding the foregoing, subject to the provisions of Section 10, below,
the maximum aggregate number of Shares that may be issued pursuant to Incentive
Stock Options is 7,700,000 Shares.  The Shares to be issued pursuant to Awards
may be authorized, but unissued, or reacquired Common Stock.

6

 

 

--------------------------------------------------------------------------------

 

(b)Except as otherwise provided by this Section 3(b), any Shares covered by an
Award (or portion of an Award) which is forfeited, canceled or expires (whether
voluntarily or involuntarily) shall be deemed not to have been issued for
purposes of determining the maximum aggregate number of Shares which may be
issued under the Plan.  Shares that actually have been issued under the Plan
pursuant to an Award shall not be returned to the Plan and shall not become
available for future issuance under the Plan.  Any Shares covered by an Award
which are surrendered (i) in payment of the Award exercise or purchase price
(including pursuant to the “net exercise” of an option pursuant to Section
7(b)(v)) or (ii) in satisfaction of tax withholding obligations incident to the
exercise, vesting or settlement of an Award shall be deemed to have been issued
for purposes of determining the maximum number of Shares which may be issued
pursuant to all Awards under the Plan.  SARs payable in Shares shall reduce the
maximum aggregate number of Shares which may be issued under the Plan by the
number of Shares covered by the SAR.  

4.Administration of the Plan.

(a)Plan Administrator.

(i)Administration with Respect to Directors and Officers.  With respect to
grants of Awards to Directors, or Employees who are also Officers or Directors
of the Company, the Plan shall be administered by (A) the Board or (B) a
Committee designated by the Board, which Committee shall be constituted in such
a manner as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3.  Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.  In the
case of Awards granted to Directors, or Employees who are also Officers or
Directors of the Company, references to the “Administrator” or to a “Committee”
shall be deemed to be references to such Committee.

(ii)Administration With Respect to Consultants and Other Employees.  With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws.  Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board.  The Board or such Committee may authorize one
or more Officers to grant such Awards and may limit such authority as the Board
or such Committee determines from time to time.

(b)Powers of the Administrator.  Subject to Applicable Laws, the provisions of
the Plan (including any other powers given to the Administrator hereunder) and
the limitation set forth in Section 4(c) below, and except as otherwise provided
by the Board, the Administrator shall have the authority, in its discretion:

(i)to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

(ii)to determine whether and to what extent Awards are granted hereunder;

(iii)to determine the number of Shares or the amount of cash or other
consideration to be covered by each Award granted hereunder;

7

 

 

--------------------------------------------------------------------------------

 

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the terms and conditions of any Award granted hereunder;

(vi)to amend the terms of any outstanding Award granted under the Plan, provided
that any amendment that would adversely affect the Grantee’s rights under an
outstanding Award shall not be made without the Grantee’s written consent;
provided, however, that an amendment or modification that may cause an Incentive
Stock Option to become a Non-Qualified Stock Option shall not be treated as
adversely affecting the rights of the Grantee;

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan
and to define terms not otherwise defined herein;

(viii)to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;

(ix)to approve corrections in the documentation or administration of any Award;

(x)to grant Awards to Employees, Directors and Consultants employed outside the
United States or to otherwise adopt or administer such procedures or subplans
that the Administrator deems appropriate or necessary on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable to further the purpose of the Plan;
and

(xi)to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided, however, that the Administrator may not exercise any right or power
reserved to the Board.  Any decision made, or action taken, by the Administrator
in connection with the administration of this Plan in accordance with the terms
hereof shall be final, conclusive and binding on all persons having an interest
in the Plan.

(c)Repricing Prohibited Absent Stockholder Approval.  Notwithstanding any
provision of the Plan, except for adjustments pursuant to Section 10 below,
neither the Board, the Committee nor the Administrator may reprice, adjust or
amend the exercise price of Options or the base appreciation amount of SARs
previously awarded to any Grantee, whether through amendment, cancellation and
replacement grant, or any other means, unless such action is approved by the
stockholders of the Company.  In addition, notwithstanding any other provision
in the Plan to the contrary, an Option or SAR may not be surrendered in
consideration of, or exchanged for cash, other Awards, or a new Option or SAR
having an exercise price or base appreciation amount below that of the Option or
SAR which was surrendered or exchanged, unless the exchange occurs in connection
with a merger, acquisition or similar transaction as set forth in Section 11
below, or such action is approved by the stockholders of the Company.  Any
amendment or repeal of this Section 4(c) shall require the approval of the
stockholders of the Company.

8

 

 

--------------------------------------------------------------------------------

 

(d)Conditional Awards.  

(i)Prior to the approval of the Plan (as hereby amended and restated) by the
stockholders of the Company, the Administrator may grant Options that are
conditioned on such approval occurring no later than the 2020 annual meeting of
the stockholders of the Company (“Conditional Awards”).  If the stockholders of
the Company fail to approve the Plan by the date of such annual meeting, then
all Conditional Awards shall be automatically cancelled and immediately become
null and void.  

(ii)Conditional Awards may be granted under the Plan only under the following
conditions: (1) a Conditional Award may only be granted in the form of an
Option; (2) a Conditional Award shall be clearly identified as a Conditional
Award; (3) the grant of a Conditional Award shall be expressly conditioned on
the approval of the Plan by the stockholders of the Company no later than the
2020 annual meeting of the stockholders of the Company; and (4) notwithstanding
any other provision of the Plan, no Grantee of a Conditional Award shall have
any right to exercise the Option or receive Shares prior to such stockholder
approval.  

(e)Indemnification.  In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal related thereto, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any Award granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by the Company) or paid by them in satisfaction of a judgment in any
such claim, investigation, action, suit or proceeding, except in relation to
matters as to which such member of the Board or Officer or Employee shall be
adjudged in such claim, investigation, action, suit or proceeding to be liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such member of the Board or Officer or Employee
shall offer to the Company, in writing, the opportunity for the Company to
defend such claim, investigation, action, suit or proceeding at the Company’s
expense.

5.Eligibility.  Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.  Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company.  An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards.  Awards may be granted to such
Employees, Directors or Consultants who are residing in non-U.S. jurisdictions
as the Administrator may determine from time to time.

9

 

 

--------------------------------------------------------------------------------

 

6.Terms and Conditions of Awards.

(a)Types of Awards.  The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, SAR or
similar right with a fixed or variable price related to the Fair Market Value of
the Shares and with an exercise or conversion privilege related to the passage
of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions.  Such awards may include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted
Stock Units, Cash-Based Awards or Dividend Equivalent Rights, and an Award may
consist of one such security or benefit, or two (2) or more of them in any
combination or alternative.

(b)Designation of Award.  Each Award shall be designated in the Award
Agreement.  In the case of an Option, the Option shall be designated as either
an Incentive Stock Option or a Non-Qualified Stock Option.  However,
notwithstanding such designation, an Option will qualify as an Incentive Stock
Option under the Code only to the extent the $100,000 limitation of
Section 422(d) of the Code is not exceeded.  The $100,000 limitation of
Section 422(d) of the Code is calculated based on the aggregate Fair Market
Value of the Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by a Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the grant date of the relevant
Option.  In the event that the Code or the regulations promulgated thereunder
are amended after the date the Plan becomes effective to provide for a different
limit on the Fair Market Value of Shares permitted to be subject to Incentive
Stock Options, then such different limit will be automatically incorporated
herein and will apply to any Options granted after the effective date of such
amendment.

(c)Conditions of Award.  Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule (subject to Section 6(m) below),
repurchase provisions, rights of first refusal, forfeiture provisions, form of
payment (cash, Shares, or other consideration) upon settlement of the Award,
payment contingencies and satisfaction of any performance criteria.  The
performance criteria established by the Administrator may be based on one or
more objective or subjective criteria established by the Administrator.  The
performance criteria may be applicable to the Company, Related Entities and/or
any individual business units of the Company or any Related Entity and may be
measured over any specified period, including but not limited to quarterly,
semi-annually, annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the
Administrator.  Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement.  

10

 

 

--------------------------------------------------------------------------------

 

(d)Acquisitions and Other Transactions.  The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.

(e)Deferral of Award Payment.  The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an
Award.  The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

(f)Separate Programs.  The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

(g)Individual Limitations on Awards.

(i)Individual Limit for Options and SARs.  The maximum number of Shares with
respect to which Options and SARs may be granted to any Grantee in any calendar
year shall be 500,000 Shares.  In connection with a Grantee’s commencement of
Continuous Service, a Grantee may be granted Options and SARs for up to an
additional 500,000 Shares which shall not count against the limit set forth in
the previous sentence.  The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10 below.  

(ii)Individual Limit for Restricted Stock and Restricted Stock Units.  The
maximum number of Shares with respect to which Restricted Stock and Restricted
Stock Units may be granted to any Grantee in any calendar year shall be 500,000
Shares. The foregoing limitation shall be adjusted proportionately in connection
with any change in the Company’s capitalization pursuant to Section 10 below.

(iii)Individual Limit for Cash-Based Awards.  With respect to each twelve
(12) month period that constitutes or is part of each Performance Period, the
maximum amount that may be paid to a Grantee pursuant to a Cash-Based Award
shall be $1,000,000. In addition, the foregoing limitation shall be prorated for
any Performance Period consisting of fewer than twelve (12) months by
multiplying such limitation by a fraction, the numerator of which is the number
of months in the Performance Period and the denominator of which is twelve (12).

(iv)Individual Limit for Awards to Members of the Board.  The maximum number of
Shares with respect to which Awards may be granted to any member of the Board
(in consideration for such member’s service as a member of the Board) in any
calendar year shall be 200,000 Shares.

11

 

 

--------------------------------------------------------------------------------

 

(h)Deferral.  If the vesting or receipt of Shares or cash under an Award is
deferred to a later date, any amount (whether denominated in Shares or cash)
paid in addition to the original number of Shares or amount of cash subject to
such Award will not be treated as an increase in the number of Shares or amount
of cash subject to the Award if the additional amount is based either on a
reasonable rate of interest or on one or more predetermined actual investments
such that the amount payable by the Company at the later date will be based on
the actual rate of return of a specific investment (including any decrease as
well as any increase in the value of an investment).

(i)Early Exercise.  The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award.  Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.

(j)Term of Award.  The term of each Award shall be the term stated in the Award
Agreement; provided, however, that the term of an Incentive Stock Option shall
be no more than ten (10) years from the date of grant thereof.  However, in the
case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary
of the Company, the term of the Incentive Stock Option shall be five (5) years
from the date of grant thereof or such shorter term as may be provided in the
Award Agreement.  Notwithstanding the foregoing, the specified term of any Award
shall not include any period for which the Grantee has elected to defer the
receipt of the Shares or cash issuable pursuant to the Award.

(k)Transferability of Awards.  Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee.  Other Awards shall be
transferable (i) by will and by the laws of descent and distribution and
(ii) during the lifetime of the Grantee, to the extent and in the manner
authorized by the Administrator but only to the extent such transfers are made
to family members, to family trusts, to family controlled entities, to
charitable organizations or pursuant to domestic relations orders or agreements,
in all cases without payment for such transfers to the Grantee.  Notwithstanding
the foregoing, the Grantee may designate one or more beneficiaries of the
Grantee’s Award in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator.

(l)Time of Granting Awards.  The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other later date as is determined by the Administrator.

(m)Minimum Vesting Periods.   Awards granted under the Plan shall not vest for
at least one year after the date of grant, except that up to a maximum of five
percent (5%) of the maximum aggregate number of Shares that may be issued under
the Plan set forth in Section 3(a) above may be issued pursuant to Awards
without regard for any such minimum vesting period.  

12

 

 

--------------------------------------------------------------------------------

 

7.Award Exercise or Purchase Price, Consideration and Taxes.

(a)Exercise or Purchase Price.  The exercise or purchase price, if any, for an
Award shall be as follows:

(i)In the case of an Incentive Stock Option:

(A)granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or

(B)granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

(ii)In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(iii)In the case of SARs, the base appreciation amount shall not be less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.

(iv)In the case of other Awards, such price as is determined by the
Administrator.

(v)Notwithstanding the foregoing provisions of this Section 7(a), in the case of
an Award issued pursuant to Section 6(d), above, the exercise or purchase price
for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.

(b)Consideration.  Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award, including the
method of payment, shall be determined by the Administrator.  In addition to any
other types of consideration the Administrator may determine, the Administrator
is authorized to accept as consideration for Shares issued under the Plan the
following, provided that the portion of the consideration equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(i)cash;

(ii)check;

13

 

 

--------------------------------------------------------------------------------

 

(iii)surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate exercise
price of the Shares as to which said Award shall be exercised;

(iv)with respect to Options, if the exercise occurs when the Common Stock is
listed on one or more established stock exchanges or national market systems,
including without limitation the  NASDAQ Stock Market, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee
(A) shall provide written instructions to a Company designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (B) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction;

(v)with respect to Options, payment through a “net exercise” such that, without
the payment of any funds, the Grantee may exercise the Option and receive the
net number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the exercise price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded
down to the nearest whole number of Shares); or

(vi)any combination of the foregoing methods of payment.

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

(c)Taxes.  No Shares or cash shall be delivered under the Plan to any Grantee or
other person until such Grantee or other person has made arrangements acceptable
to the Administrator for the satisfaction of any non-U.S., federal, state, or
local income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or cash.  The
Administrator may provide in any Award Agreement that, upon exercise or vesting
of an Award, the Company shall, at the election of the Grantee, withhold or
collect from the Grantee an amount sufficient to satisfy such tax obligations,
including, but not limited to, by surrender of the whole number of Shares
covered by the Award, if applicable, sufficient to satisfy the minimum
applicable tax withholding obligations incident to the exercise or vesting of an
Award (reduced to the lowest whole number of Shares if such number of Shares
withheld would result in withholding a fractional Share with any remaining tax
withholding settled in cash).

14

 

 

--------------------------------------------------------------------------------

 

8.Exercise of Award.

(a)Procedure for Exercise; Rights as a Stockholder.

(i)Any Award granted hereunder shall be exercisable at such times and under such
conditions as determined by the Administrator under the terms of the Plan and
specified in the Award Agreement.

(ii)An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(iv).

(b)Exercise of Award Following Termination of Continuous Service.

(i)An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

(ii)Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.

(iii)Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.

9.Conditions Upon Issuance of Shares.

(a)If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.  The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.

(b)As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.

15

 

 

--------------------------------------------------------------------------------

 

10.Adjustments Upon Changes in Capitalization.  Subject to any required action
by the stockholders of the Company and Section 11 hereof, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award and the numerical limits set forth in
Section 6(g), as well as any other terms that the Administrator determines
require adjustment, shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, recapitalization, combination or reclassification
of the Shares, or similar transaction affecting the Shares, (ii) any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company, or (iii) any other transaction with respect to
Common Stock including a corporate merger, consolidation, acquisition of
property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”  In the event of any distribution of cash or other
assets to stockholders other than a normal cash dividend, the Administrator
shall also make such adjustments as provided in this Section 10 or substitute,
exchange or grant Awards to effect such adjustments (collectively
“adjustments”).  Any such adjustments to outstanding Awards will be effected in
a manner that precludes the enlargement of rights and benefits under such
Awards.  In connection with the foregoing adjustments, the Administrator may, in
its discretion, prohibit the exercise of Awards or other issuance of Shares,
cash or other consideration pursuant to Awards during certain periods of
time.  Except as the Administrator determines, no issuance by the Company of
shares of any class, or securities convertible into shares of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.

11.Corporate Transactions and Changes in Control.

(a)Termination of Award to Extent Not Assumed in Corporate
Transaction.  Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate.  However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.

(b)Acceleration of Award Upon Corporate Transaction or Change in Control.  In
the event Awards are not Assumed or Replaced in connection with a Corporate
Transaction or Change in Control, the Administrator shall have the authority
(including at the time of the grant of an Award under the Plan or any time while
an Award remains outstanding), subject to Section 11(c) below, to provide for
the full or partial automatic vesting and exercisability of one or more
outstanding unvested Awards under the Plan and the release from restrictions on
transfer or forfeiture rights of such Awards, on such terms and conditions as
the Administrator may specify.  Any such Award vesting and exercisability or
release from restrictions on transfer or forfeiture rights shall be conditioned
upon the consummation of the Corporate Transaction or Change in Control.  The
Administrator also shall have the authority to condition any such Award vesting
and exercisability or release from such limitations upon the subsequent
termination of the Continuous Service of the Grantee within a specified period
following the effective date of the Corporate Transaction or Change in
Control.  The Administrator may provide that any Awards so vested or released
from such limitations in connection with a Corporate Transaction or Change in
Control shall remain fully exercisable until the expiration or sooner
termination of the Award.  

16

 

 

--------------------------------------------------------------------------------

 

(c)Treatment of Performance-Based Awards.  With respect to any Award granted
under the Plan that is earned or vested based upon achievement of performance
criteria, any amount deemed earned or vested in connection with a Corporate
Transaction or Change in Control shall be based upon the degree of performance
attainment and/or the period of time elapsed in the Performance Period as of the
applicable date.  

(d)Effect of Acceleration on Incentive Stock Options.  Any Incentive Stock
Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.

12.Effective Date and Term of Plan.  The Plan initially became effective upon
the Company’s initial public offering on June 13, 2017 (the “Prior Plan”).  On
May 23, 2019, the Board adopted the amended and restated Plan (this “Amended
Plan”), subject to subsequent approval no later than the 2020 annual meeting of
the stockholders of the Company.  If approved by the Company’s stockholders,
this Amended Plan shall continue in effect for a term of ten (10) years from the
date of the Board’s adoption of the Amended Plan unless sooner terminated, and
Incentive Stock Options may only be granted for ten (10) years from the Board’s
adoption of the Amended Plan .  If the Company’s stockholders do not approve the
Amended Plan, (a) the Prior Plan shall continue in effect in accordance with its
terms; and (b) any Conditional Awards granted pursuant to Section 4(d) of the
Amended Plan shall be automatically cancelled and immediately become null and
void.

13.Amendment, Suspension or Termination of the Plan.

(a)The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by Applicable
Laws or by Section 4(c) above.

(b)No Award may be granted during any suspension of the Plan or after
termination of the Plan.

(c)No suspension or termination of the Plan (including termination of the Plan
under Section 11 above) shall adversely affect any rights under Awards already
granted to a Grantee.

14.Reservation of Shares.

(a)The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b)The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

17

 

 

--------------------------------------------------------------------------------

 

15.No Effect on Terms of Employment/Consulting Relationship.  The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without cause, including, but not limited to, Cause, and
with or without notice.  The ability of the Company or any Related Entity to
terminate the employment of a Grantee who is employed at will is in no way
affected by its determination that the Grantee’s Continuous Service has been or
has not been terminated for Cause for the purposes of this Plan.

16.No Effect on Retirement and Other Benefit Plans.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation.  The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.

17.[Intentionally omitted.]

18.[Intentionally omitted.]

19.Unfunded Obligation.  Grantees shall have the status of general unsecured
creditors of the Company.  Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended.  Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest of any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity.  The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

20.Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

18

 

 

--------------------------------------------------------------------------------

 

21.Clawback/Recoupment.  Each Award shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or the
Administrator and as in effect from time to time, or (ii) Applicable Laws
(including without limitation Section 304 of the Sarbanes Oxley Act and Section
954 of the Dodd Frank Act), whether such policy or Applicable Law becomes
effective prior to or following the grant of such Award, and the Company may
take such actions as may, in its discretion, be necessary to effectuate any such
policy or comply with Applicable Law.

22.Compliance With Section 409A of the Code.  To the extent applicable, Awards
will be designed and operated in such a manner that they are either exempt from
the application of, or comply with, the requirements of Section 409A of the
Code.  The Plan and each Award Agreement are intended to meet the requirements
of Section 409A of the Code and will be construed and interpreted in accordance
with such intent, except as otherwise determined in the Administrator’s sole
discretion.  Notwithstanding the foregoing, the Company makes no representation
with respect to the tax compliance of the Plan or any Award Agreement, including
compliance with Section 409A of the Code.

23.Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board,
the submission of the Plan to the stockholders of the Company for approval, nor
any provision of the Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of Awards otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

19

 

 